DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 12/20/2021. Claim 46 was cancelled and claim 47 was added.  Claims 1, 4-5, 8-45 and 47 are pending in the application. Claims 25 – 45 are withdrawn due to a previous restriction requirement. 
	
Claim Analysis
2.	Summary of Claim 1:
A resin component composition consisting essentially of: 

a polymer resin; 

a fluoropolymer additive; and 

a silicone content additive,

wherein about 50% to about 98% of said composition by weight comprises the polymer resin, wherein the polymer resin consists essentially of a polymer selected from the group consisting of: a polyethylene naphthalate (PEN), a polyethylene terephthalate (PET), a polybutylene naphthalate (PBN), a polytrimethylene naphthalate (PTN), a poly(cyclohexylene dimethylene terephthalate) acid (PCTA), a polybutylene terephthalate (PBT), a polyamide, a polvether ether ketone (PEEK), a polyether ketone (PEK), a poly(p-phenylene sulfide) (PPS), and a polyurethane, and 

wherein more than 0.9% and less than about 15% of said composition by weight comprises the fluoropolymer additive,

wherein said fluoropolymer additive comprises at least one fluoropolymer selected from the group consisting of: polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), ethylene tetrafluoroethylene (ETFE), perfluorinated polyether (PFPE), and a modified fluoroalkoxy (MFA) polymer, and

wherein the resin component composition is a monofilament yarn having a diameter greater than 0.1 mm.

 


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-5, 7-19, 23-24 and 47 are rejected under 35 U.S.C. 103 as obvious over Moore (US Patent 8,721,943 B2) in view of Reither (US Patent 6,136,437) as listed on the IDS dated 6/7/2016.
Regarding claim 1, 4, 5, 15 and 47, Moore et al. teach spunbound nonwoven webs made from polyester resin and propylene (Example 23) wherein the polyester resin is in an amount in a preferred embodiment of 97%, 95% and 90%, respectively thereby reading on the claimed range of about 50% to about 98% as required by the instant claim 1 and further reading on the claimed range of about 80% to about 97% as required by instant claim 15, wherein the polyester resin comprises poly(ethylene) terephthalate and wherein the polypropylene is in an amount of 3%, 5% and 10% thereby the poly(ethylene) terephthalate reads on the “consists essentially of” as required by the instant claims 1 and 46, wherein Moore et al. further teach additives for the nonwoven webs are silicone and flourochemicals wherein the flourochemicals are polymers (col. 19 lines 33-34 and 46, and col. 46 line 22) present in an amount of no greater than about 10% by weight of the polymer resin (col. 24 line 61) thereby reading on the claimed range of more than 0.9% and less than about 15% for the fluoropolymer as required by the instant claim 1 and from 0.5% to about 15% of silicone as required by the instant 
Moore et al. do not particularly teach the fluoropolymer additive and silicone together in the same embodiment.
However, Moore et al. teach the fluoropolymer additive and the silicone additive with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” a fluoropolymer and a silicone additive together as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Moore et al. are silent on the diameter of the monofilament yarn.
Reither teaches industrial fabric and yarn blended from a fluoropolymer and a dicarboxylic acid polymer (Abstract), wherein a preparation of a monofilament yarn is made from ETFE and PET (col. 3 line 37), and wherein the diameter of the monofilament yarn is 0.5 mm (run A, Table 2) thereby reading on the claimed range of “greater than 0.1 mm” and “between 0.1 mm to about 5 mm” as required by claims 1 and 46. Reither offer the motivation of choosing the diameter for the yarn due to its suitability for automatic fabric manufacturing and the demands of papermaking (col. 1 line 30). In light of these benefits, it would have been obvious to one of ordinary skill in the art to provide the monofilament yarn of Moore et al. having the diameter as disclosed by Reither, thereby arriving at the claimed invention.
Regarding claims 8 and 9, Moore et al. teach polydimethylsiloxanes (col. 49 line 10).	
Regarding claim 10, Moore et al. teach silica (col. 25 line 1).

Regarding claim 12, Moore et al. teach the flourochemicals can be polymers comprising a perfluoroalkyl group including flourochemical esters, among others and containing copolymers such as flouroalkoxy monomer units (col. 46 line 55 – col. 47 lines 1 – 37) thereby reading on the PVDF as required by the instant claim and further teach poly(ethylene) terephthalate among others (col. 3 line 59).
Regarding claims 13 and 14, Moore et al. teach polydimethylsiloxanes (col. 49 line 10).
Regarding claims 16 and 17, Moore et al. teach the additives are silicone and flouropolymers (col. 19 lines 33-34 and 46) present in an amount of no greater than about 10% by weight of the polymer resin and preferably not greater than 5% (col. 24 line 61) thereby reading on the claimed range of about 1% to about 6% as required by the instant claims. 
Regarding claim 18, see the rejections as set forth above for claims 15-17. 
Regarding claim 19, see the rejections as set forth above for claims 12 – 14. 
Regarding claim 23, Moore et al. teach the composition according to claim 19 as set forth above and incorporated herein by reference. Moore et al. further teach the polymer resin in an amount of 88.5%, 93.5%, 83.5% respectively (Example 27) and teach poly(ethylene) terephthalate among others (col. 3 line 59). Moore et al. teach the flourochemicals can be polymers comprising a perfluoroalkyl group including flourochemical esters, among others and containing copolymers such as flouroalkoxy monomer units (col. 46 line 55 – col. 47 lines 1 – 37) thereby reading on the PVDF as required by the instant claim, wherein the additives are silicone, flouropolymers (col. 19 lines 33-34 and 46), colorants (col. 25 line 2) and silica (col. 25 line 1) present in an amount of no greater than about 10% by weight of the polymer resin and preferably not greater than 5% (col. 24 line 61). Moore et al. teach polydimethylsiloxanes (col. 49 line 10), carbodiimides (col. 47 and line 19). 
Moore et al. and the claims differ in that Moore et al. do not teach the exact same proportions for the ingredients as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Moore et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05).
Regarding claim 24, Moore et al. teach colorants (col. 25 line 2) thereby reading on dyes/pigments as required by the instant claim. 


5.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 8,721,943 B2) in view of Reither (US Patent 6,136,437) as listed on the IDS dated 6/7/2016 as set forth above for claim 1, and further in view of Kikuchi et al. (US PG Pub 2012/0129990 A1). 
	Regarding claims 20-22, Moore et al. teach the composition according to claim 1 as set forth above and incorporated herein by reference.
	Moore et al. are silent regarding the intrinsic viscosity of the polyester.
Kikuchi et al. teach a resin composition comprising a polymer resin, a fluoropolymer thereby and a silicone flame retardant wherein the polymer is a polyester and the polyester resin has an intrinsic viscosity in the range of 0.5 to 1.8 and more preferably 0.7 to 1.5 [0059] thereby reading on the claimed ranges of about 1.2 dL/g, between about 0.7 and 0.75 dL/g, and between about 0.85 to 1.0 dL/g as required by the instant claims.  Kikuchi et al. offer the motivation of using the preferred polyester due to its ability to improve thermal conductivity and insulating properties and flame resistance (Abstract). In .

Response to Arguments
6.	Applicant’s arguments, see pages 1-8, filed 12/20/2021, with respect to the rejection under 103 over Moore et al. have been fully considered and are not found to be persuasive. 
Regarding the arguments presented over Moore, Applicant states that “Moore teaches throughout that its fiber compositions comprise at least one thermoplastic polymer and polypropylene” and further states “Moore, including example 23, thus requires polypropylene as a component of its fibers. By contrast, the polymer resin of the monofilament yarn of the pending claims does not include polypropylene.” In response, attention is drawn to the Example 23 of Moore et al., wherein Moore et al. disclose an example with only PET and polypropylene (“Neat 8603F”), and then teach another example with 3% polypropylene. Case law has held that the transitional phrase “consisting essentially of” limits the scope of acclaim to the specific materials or steps “and those that do not materially affect the basic and novel characteristics” of the claimed invention. MPEP 211.03 [R-3]. As such, the amount of polypropylene (3%) and the example without polypropylene are considered to meet the “consisting essentially of” requirement.   
Applicant further states that “Moore’s generic reference to the many uses of thermoplastic polymers fails to teach or suggest a monofilament yarn comprising anything more than a thermoplastic polymer alone, let alone a combination of a polymer resin with a fluoropolymer additive and a silicone content additive.” In response, attention is drawn to the disclosure of Moore et al., wherein Moore et al. teach monofilament yarns that are made from petroleum-based thermoplastics such as polyolefins (col. 2 line 38) and then further teach the improvements to these thermoplastics for these intended uses. Moore et al. further teach the silicone content additive together with flouropolymers as producing 
Applicant further states “Moore is directed to making a web including a plurality of fine fibers instead of monofilament yarns as recited in Applicant’s claim 1.” In response, Moore et al. teach monofilament yarns as set forth above. It is acknowledged that Moore et al. are silent on the diameter of the yarn, and Reither offers the motivation of choosing a diameter of 0.5 mm as set forth above. 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2004-308091, JP 60-0076561 A, and JP 2002-235012 as listed on the IDS dated 7/1/2020 and 4/2/2020.
8.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/ARRIE L REUTHER/Primary Examiner, Art Unit 1763